OPINION — AG — ** LEGISLATURE — COMMISSIONERS OF THE LAND OFFICE — BONDS ** (1) NEITHER THE STATE LEGISLATURE NOR THE COMMISSIONERS OF THE LAND OFFICE CAN AUTHORIZE THE LOAN OF THE TRUST FUND MENTIONED BY YOU FOR THE PURPOSE ABOVE SET FORTH (CONSTRUCTING BUILDING, REIMBURSEMENT OF SUCH FUND), EVEN THOUGH LEGISLATION IS ENACTED TO REIMBURSE SAID FUND. (2) ARTICLE VI, SECTION 11 AUTHORIZES THE INVESTMENT OF SAID TRUST FUND IN "OKLAHOMA BONDS". SUCH BONDS, IN OUR OPINION, MUST BE AUTHORIZED BY A LAW APPROVED BY A MAJORITY VOTE OF THE PEOPLE AT A GENERAL ELECTION, AS PROVIDED IN ARTICLE X, SECTION 25
OKLAHOMA CONSTITUTION. THEREFORE, IF A LAW IS ENACTED AUTHORIZING AND PROVIDING FOR THE ISSUANCE AND PAYMENT OF STATE BONDS FOR THE PURPOSE OF CONSTRUCTING THE BUILDINGS OR ADDITION MENTIONED BY YOU, AND SAID LAW IS APPROVED BY THE MAJORITY VOTE (ELECTORS) OF THE PEOPLE AT THE GENERAL ELECTION, AS PROVIDED FOR IN ARTICLE X, SECTION 25, THE AG IS OF THE OPINION THAT THE TRUST FUND MAY BE INVESTED IN STATE BONDS ISSUED PURSUANT TO SAID LAW. CITE: ARTICLE VI, SECTION 6 (FRED HANSEN)